DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-10 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Westphal et al. (US 2014/0070106 A1) in view of Aoyama (US 2015/0272422 A1).

Regarding claim 1, Westphal discloses an illuminating system (see fig. 1) comprising: a white light source (see 15’ in fig. 1) configured to emit white light; RGB light sources (see 18 in fig. 1), wherein light amounts of respective emission light beams (see 18.1-18.4 in fig. 1) of the RGB light sources are independently adjustable (e.g. see ¶ [0078]); a guiding unit (see 32 in fig. 1) configured to guide the white light and the emission light beams as illumination light.
Although Westphal discloses a control unit (see 19 in fig. 1) configured to control the light amounts of the respective emission light beams (see 17, 4 and 19 in fig. 1; e.g. see ¶ [0073]) based on correlations between (1) light amounts output by the RGB light sources and a luminance (see 17 in fig. 1; e.g. see “illuminating radiation is determined by the transmission of the deflecting mirror 7” in  [0073]), acquired by a light receiving unit (see 17 in fig. 1), the correlation being calculated for a plurality of drive current values of respective ones of the RGB light sources (see 17, 4 and 19 in fig. 1; e.g. see ¶ [0030], wherein ¶ [0078] shows the radiation intensity is adjusted by supply voltage which works hand-in-hand with current values), it is noted that Westphal does not provide the particular wherein control of the light amounts of the respective emission light beams is based on calibration formulas determined from correlations between light amounts output by the RGB light sources and a luminance acquired by a light receiving unit of a predetermined subject illuminated by the illumination light.
However, Aoyama discloses a system for controlling RGB LED light source (see 31 in fig. 2) wherein control of the light amounts of the respective emission light beams is based on calibration formulas (see S13 or S17 in fig. 17; e.g. see fig. 18-19) determined from correlations between light amounts output by the RGB light sources and a luminance acquired by a light receiving unit of a predetermined subject illuminated by the illumination light (e.g. see ¶ [0043]-[0044]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Aoyama teachings of RGB calibration formulas from object illumination into Westphal illumination calibration for the benefit of adjusting illumination from the object to accommodate for the object various surface characteristics such as blood vessels or microstructure or lesion on a body observation.
	
Regarding claim 2, Westphal further discloses comprising: a light monitor unit (see 17 in fig. 1) configured to detect the light amounts of the respective emission light beams emitted from the RGB light sources. 

Regarding claim 6, Westphal further discloses wherein the control unit calculates at least one correlations, for the respective emission light beams, on a basis of luminances acquired when the emission light beams are emitted with different light amounts (e.g. see ¶ [0030]). 

Regarding claims 8, 24 and 25, Westphal further discloses wherein the white light source is an LED light source (e.g. see ¶ [0069]), and the RGB light sources are laser light sources (e.g. see ¶ [0018]). 

Regarding claim 9, the claim is rejected for the same reason as the last office action dated 5/10/21.

Regarding claim 10, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claims 21-22, the claims are rejected for the same reason as the last office action dated 12/17/20.

Regarding claim 23, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 26, Westphal further discloses wherein the optical assembly includes a microscope or an endoscope (see fig. 1).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Westphal and Aoyama in view of Hamaya (US 2005/0162619 A1).

Regarding claims 13-17, although Westphal discloses the control method comprising: controlling light amounts of the respective emission light beams and a luminance acquired from a light receiving unit (see 4 and 19 in fig. 1), it is noted that Westphal does not disclose wherein the controlling is on a basis of correlations between the light amounts of the respective emission light beams and a luminance, so that luminances having respective colors of R, G, and B in the illumination light become desired luminances, so that luminances having respective colors of R, G, and B in the illumination light become identical, so that a light amount of the illumination light is changed while maintaining a ratio of luminances having respective colors of R, G, and B in the illumination light, so that a ratio of luminances having respective colors of R, G, and B in the illumination light is changed while maintaining a light amount of the illumination light, so as not to exceed luminance values having respective colors of R, G, and B in the illumination light of the desired luminance. 
However, Hamaya discloses an RGB color correction system wherein the controlling is on a basis of correlations between the light amounts of the respective emission light beams and a luminance (see S3-S8 in fig. 2), so that luminances having respective colors of R, G, and B in the illumination light become desired luminances (see S5 in fig. 2), so that luminances having respective colors of R, G, and B in the illumination light become identical (see S5 in fig. 2), so that a light amount of the illumination light is changed while maintaining a ratio of luminances having respective colors of R, G, and B in the illumination light (see S5 in fig. 2), so that a ratio of luminances having respective colors of R, G, and B in the illumination light is changed while maintaining a light amount of the illumination light (see S5 in fig. 2), so as not to exceed luminance values having respective colors of R, G, and B in the illumination light of the desired luminance (see S5 in fig. 2). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Hamaya teachings of light balance control into the references temperature control for the benefit of consistently presenting coloration for viewing.

Response to Arguments
Applicant's arguments with respect to claims 1-2, 6, 8-10, 13-17 and 21-26 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Tamura et al. (US 2015/0289761 A1), discloses individual RGB control based on reflected luminance of object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485